Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following supplemental Examiner’s Amendment is intended to correct parts of the Examiner’s Amendment in the Notice of Allowalibity dated 12/14/2021
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Replace the Examiner’s amendment to claim 6 dated 12/14/2021 with the 

follow:

	Claim 6, line 2, change “the one or more track members” to --moveable track member--; line 2-3, change “one or more track members” to --moveable track member from the track system--; lines 3-4, change “one or more track members to attach the 

	Replace the Examiner’s amendment to claim 9 dated 12/14/2021 to the follow:
	Claim 9, line 6, after “track member”, insert --, wherein each moveable track member of the second set of moveable track members is--; line 6, after “detach from”, insert --a first stationary track member of--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711